CORRECTED ALLOWANCE

Examiner’s Note
	This corrected notice of allowance is being issued to acknowledge consideration of the information disclosure statement filed November 2, 2021.  The documents listed therein have been considered and have not been found to affect the patentability of the indicated subject matter.  Claims 1-8 34 and 345 remain allowed. 

Election/Restrictions
The species requirement as set forth in the requirement for restriction mailed November 10, 2020 has been withdrawn and all species have been examined for patentability.  Applicants’ additionally elected group I.  Given that this application is in condition for allowance except for the presence of Group II, claims 19, 20, and 23-33, directed to a non-elected process, claims 19, 20, and 22-33 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
IN THE CLAIMS:
Cancel claims 19, 20, and 22-33.
Reasons for Allowance
Claims 1-18, 34 and 35 are allowed.
	The prior art does not teach or suggest a component, or quantity of components, for a feed-through element, comprising: (i)a metallic base body having at least one through-opening formed therein, (ii)a functional element in a fixing material placed within the at least one 
	With regards to applicants’ claim 35, the prior art does not teach or suggest a component for a feed-through element, comprising, (i) a metallic base body having at least one through-opening formed therein, (ii) a functional element in a fixing material placed within the at least one through-opening, and (iii) at least one conductor that is connected electrically conductively to the base body by a soldered connection that comprises a metallic solder material, the metallic solder material covering a surface region of the base body and thus forming a soldering region on a surface of the base body, the base body having, at least in the soldering region, a microstructuring that comprises at least depressions in the surface of the base body, wherein the depressions of the microstructuring are formed such that there are webs between individual depressions, the webs being: covered by an oxide layer that differs from an oxide layer located on a surface of the depressions; or covered by an oxide layer and the depressions have a substantially bare metal surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Krupicka/Primary Examiner, Art Unit 1784